Citation Nr: 0739586	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  07-10 154A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a psychiatric 
disability.

Entitlement to service connection for hypertension.

Entitlement to service connection for a lumbar spine 
disorder.

(The issue of entitlement to a disability rating in excess of 
10 percent for bilateral hearing loss is addressed under 
separate cover.)


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1982, from September 1984 to January 1987, and from 
September 1990 to June 1991 in Southwest Asia in support of 
Operation Desert Storm and Operation Desert Shield.

These issues were previously before the Board of Veterans' 
Appeals (Board) in March 2006, when the Board accepted 
limited jurisdiction for the sole purpose of remanding the 
issues to order the issuance of a Statement of the Case.  
This action was accomplished in March 2007.  Through his 
attorney, the veteran filed a timely substantive appeal in 
April 2007, thus vesting complete jurisdiction over these 
matters with the Board.  A new docket number, reflecting this 
status has been assigned.  See 38 C.F.R. § 20.900 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

These claims were denied on the basis that the veteran's 
service medical records did not reflect complaints or 
treatment involving a psychiatric disorder, hypertension, or 
a lumbar spine disorder and no other nexus between the 
currently-shown disorders and service has been shown.  
However, review of the claims file reveals that the veteran 
requested the RO obtain copies of his National Guard records 
through 1994 to support his claims.  Although the claims file 
contains copies of service medical records reflecting his 
most recent tour of active duty, there are no records 
reflecting any subsequent National Guard medical evaluations, 
or indeed any personnel records showing whether he had any 
active duty or active duty for training subsequent to 1991.  
Thus, upon remand, these records should be obtained.

The veteran also reported that he has received private 
medical treatment from the St. Thomas Hospital.  He executed 
a release of information form and the RO made two separate 
requests to the hospital to obtain copies of these treatment 
records.  However, no response has been received from the 
hospital.  Governing regulation requires only this amount of 
effort to obtain such records, i.e., an initial request and 
at least one follow-up request.  However, it this case, it 
does not appear that the veteran was notified of the 
hospital's non-response.  As the appeal must be remanded 
anyway, the Board deems that the veteran and his attorney 
should be notified of the hospital's lack of cooperation, so 
that they may attempt to obtain the records, if they so 
desire.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
veteran's National Guard service medical 
records from 1991 through 1994 through 
official channels.

2.  The RO should attempt to obtain the 
veteran's National Guard personnel 
records to confirm any periods of active 
duty or active duty for training 
subsequent to 1991. 
        
3.  The RO should notify the veteran and 
his attorney of the failure to obtain 
medical records from the St. Thomas 
Hospital.

4.  After receiving and reviewing the 
veteran's National Guard records, and any 
other medical records submitted by the 
veteran and/or his attorney, the RO 
should accomplish any additional 
evidentiary development deemed necessary, 
such as providing the veteran with a VA 
medical examination(s) or obtaining 
medical nexus opinions, if indicated.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

